                Case 20-10343-LSS           Doc 2113-2        Filed 02/08/21      Page 1 of 4




                         IN THE UNITED STATES BANKRUPTCY COURT

                             FOR THE DISTRICT OF DELAWARE



In re:                                              Chapter 11

                                                    Case No. 20-10343 (LSS)

BOY SCOUTS OF AMERICA AND                           Jointly Administered
DELAWARE Boy Scouts, LLC,1


                             Debtors.


               [PROPOSED] ORDER GRANTING INSURERS’ MOTION FOR
              AN ORDER AUTHORIZING CERTAIN RULE 2004 DISCOVERY

         Upon the motion (the “Motion”)2 of Century Indemnity Company, as successor to CCI

Insurance Company, as successor to Insurance Company of North America and Indemnity

Insurance Company of North America, Westchester Fire Insurance Company and Westchester

Surplus Lines Insurance Company and Hartford Accident and Indemnity Company, First State

Insurance Company and Twin City Fire Insurance Company (together, “Insurers”) for entry of an

Order granting certain relief requested in the Motion (D.I. _____1974, 1975), it is HEREBY

ORDERED THAT:

         1.     The Motion is GRANTED.

         2.     Insurers are authorized under Bankruptcy Rules 2004 and 9016 to (a) serve the

requests for production and interrogatories set forth in Exhibit D to the Motion on the individuals

identified in Exhibit B to the Motion (the “Attorney Discovery Requests”); and (b) to take

1
       The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
  identification number, are as follows: Boy Scouts of America (6300) and Delaware Boy Scouts, LLC
  (4311). The Debtors’ mailing address is 1325 West Walnut Lane, Irving, Texas 75038.
2
       All capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms
  in the Motion.
            Case 20-10343-LSS          Doc 2113-2      Filed 02/08/21     Page 2 of 4




depositions of the attorneys identified in Exhibit B to the Motion within thirty (30) days of

issuance of this Order.

       3.      The individuals identified in Exhibit B to the Motion shall have twenty-one (21)

days from date of service to object and respond to the Attorney Discovery Requests.

       4.      Insurers are authorized under Bankruptcy Rules 2004 and 9016 to issue subpoenas

seeking to compel the production of documents and information responsive to the requests set

forth in Exhibit E to the entities identified in Exhibit C to the Motion (the “Third Party Discovery

Requests”); and to issue subpoenas compelling the testimony on behalf of the entities within

twenty-one (21) days of issuance of this Order.

       5.      The entities identified in Exhibit C to the Motion shall have thirty (30) from date

of service to provide objections and responses to the Attorney Discovery Requests.

       6.      Any documents or information produced to Hartford and Century in response to a

subpoena authorized under this Order shall also be produced to National Union Fire Insurance

Company of Pittsburgh, Pa.; Lexington Insurance Company; Landmark Insurance Company; The

Insurance Company of the State of Pennsylvania; and their affiliated entities (collectively,

“AIG”), subject to any applicable confidentiality agreements, and AIG shall have the right to

attend and participate in any deposition authorized under this Order. AIG shall also have the right

to participate in any meet and confer process related to the Motion or Order.

       7.      6. Nothing contained herein shall prejudice Insurers’ rights under Bankruptcy

Rule 2004 and other applicable laws to seek further document productions and written and oral

examinations in connection with these Chapter 11 Cases.




2
            Case 20-10343-LSS         Doc 2113-2       Filed 02/08/21     Page 3 of 4




       8.      7. The Court shall retain jurisdiction to hear and determine all matters arising

from or related to the implementation of this Order.




Dated _____________

                                      __________________________________
                                          United States Bankruptcy Judge




3
        Case 20-10343-LSS      Doc 2113-2    Filed 02/08/21   Page 4 of 4




Document comparison by Workshare 10.0 on Monday, February 8, 2021 8:24:35
AM
Input:
Document 1 ID       file://C:\Users\22730\Desktop\Original Order.docx
Description         Original Order
Document 2 ID       file://C:\Users\22730\Desktop\Revised Order.docx
Description         Revised Order
Rendering set       GDCv10Rendering

Legend:
Insertion
Deletion
Moved from
Moved to
Style change
Format change
Moved deletion
Inserted cell
Deleted cell
Moved cell
Split/Merged cell
Padding cell

Statistics:
                    Count
Insertions                                  5
Deletions                                   3
Moved from                                  0
Moved to                                    0
Style change                                0
Format changed                              0
Total changes                               8
